DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by John Bailey on 3/29/21. 


1.	(Currently Amended) A laminated film comprising at least a gas barrier layer and an inorganic polymer layer cured by vacuum ultraviolet light having a wavelength of 200 nm or less being laminated on a resin substrate, having a Y value of 0.180 or less, wherein the Y value is calculated from a transmission electron microscope image of a cross section of the inorganic polymer layer by the following procedure:
(a) a standard deviation ([Symbol font/0x73]) of the contrast of an electron beam-unirradiated part of the inorganic polymer layer is calculated, the standard deviation [Symbol font/0x73] is obtained by:
preparing a laminated film of a width of 90 nm by microsampling using a focused ion beam machining observation device,
obtaining a transmission electron microscope image by photographing the laminated film, so that a gradation average value of a carbon deposition layer in a cross-sectional sample of the laminated film becomes 80 to 90 with a standard deviation of 3 to 5,
dividing the inorganic polymer layer in the transmission electron microscope image into twenty parts, so that the divided parts have an equal film thickness in a film thickness direction, 
obtaining a standard deviation from histogram for total grayscale distribution at 256 gradations when each cross section of 3rd to 18th divisions is gray scale-displayed at 256 gradations, and 
calculating a standard deviation ([Symbol font/0x73]) as an average value thereof;
(b) standard deviations ([Symbol font/0x73]n) of the contrast of each of n divided parts are calculated, the standard deviation [Symbol font/0x73]n is obtained by:

irradiating a cross-sectional sample of the laminated film with an electron beam at 1.30 [Symbol font/0xB4] 1016 ions/cm2, and 
obtaining a second transmission electron microscope image by photographing a cross section of each divided part of the inorganic polymer layer after the irradiating electron beam under the same conditions to photograph the laminated film, set in (a),
calculating a standard deviation from histogram for total grayscale distribution at 256 gradations when the second transmission electron microscope image is gray scale-displayed at 256 gradations;
(c) Xn (n = 1~20) of each divided part is calculated from the expression (1):
Xn = [Symbol font/0x73]n/[Symbol font/0x73] (n = 1~20)  [Wingdings 2 font/0x96][Wingdings 2 font/0x96][Wingdings 2 font/0x96] (1); and
(d) Y is defined as a standard deviation of X3 to X18,
wherein the water vapor transmission rate under the conditions of a temperature of 40℃ becomes 3.9 x 10-5 g/m2/day or less; and 
wherein the inorganic polymer layer is a layer consisting of a curing product of a composition comprising polysilazane.


7.	(Currently Amended) A process for manufacturing a laminated film comprising at least a gas barrier layer and an inorganic polymer layer cured by vacuum ultraviolet light having a wavelength of 200 nm or less being laminated on a resin substrate, comprising:
a step of forming the gas barrier layer by chemical vapor deposition,
wherein a Y value calculated from a transmission electron microscope image of a cross section of the inorganic polymer layer by the following procedures (a) to (d) is [[0.220]] 0.180 or less:
(a) a standard deviation ([Symbol font/0x73]) of the contrast of an electron beam-unirradiated part of the inorganic polymer layer is calculated the standard deviation [Symbol font/0x73] is obtained by performing division into twenty parts of the inorganic polymer layer of a transmission electron microscope image obtained by photographing so that a gradation average value of a carbon deposition layer in a rd to 18th divisions is gray scale-displayed at 256 gradations, and calculating a standard deviation ([Symbol font/0x73]) as an average value thereof;
(b) an electron beam-irradiated part of the inorganic polymer layer is divided into twenty parts so that the divided parts have an equal film thickness in a film thickness direction, and a standard deviation of the contrast of each divided part ([Symbol font/0x73]n: standard deviation of nth division, n = 1~20) is calculated, the standard deviation [Symbol font/0x73]n is obtained by irradiating a cross-sectional sample of the laminated film having a width of 90 nm, which was prepared by microsampling using a focused ion beam machining observation device, with an electron beam at 1.30 [Symbol font/0xB4] 1016 ions/cm2, and calculating a standard deviation from a histogram when a transmission electron microscope image obtained by photographing a cross section of each divided part of the inorganic polymer layer after electron irradiation under the same condition as that of a gradation average value of a carbon deposition layer set at (a) is gray scale-displayed at 256 gradations;
(c) Xn (n = 1~20) of each divided part is calculated from the expression (1):
Xn = [Symbol font/0x73]n/[Symbol font/0x73] (n = 1~20)  [Wingdings 2 font/0x96][Wingdings 2 font/0x96][Wingdings 2 font/0x96] (1); and
(d) a standard deviation of X3 to X18 is defined as Y, 
wherein the water vapor transmission rate under the conditions of a temperature of 40℃ becomes 3.9 x 10-5 g/m2/day or less; and
wherein the inorganic polymer layer is a layer consisting of a curing product of a composition comprising polysilazane.

8.	(Cancelled) 


Allowable Subject Matter
	Claims 1, 3-4, and 7 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding the structure claimed; recited together in combination with the totality of particular structural features/limitations recited therein.
	Polysilazane films with different WVTR are known in the art, but the combination structure having the claimed WVTR of 3.9 x 10-5 g/m2/day or less is not taught or disclosed by the prior art of reference. E.g. US20140199544A1 teaches WVTR of 0.003 g/m2/day but with different manufacturing methods, so it is unclear if the structure will meet the claimed limitations. Tran et al. “Effects of cyclic deformation on a barrier thin film for flexible organic optoelectronic devices” teaches polysilazane film with a WVTR of 10-7 g/m2/day, but the reference is not available as prior art. 
	Claim(s) 1 and 7, previously withdrawn from consideration as a result of a restriction requirement, is/are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement is hereby withdrawn and claim(s) 7 is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claim 7 is allowed based on similar reasoning as discussed above regarding claim 1.  
	Claims 3-4, which depend from claim 1, are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881